TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00561-CV



                                       In re Change to Win




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION



               Change to Win filed this original proceeding seeking a writ of mandamus to compel

the district court to modify a discovery order requiring its corporate representative to answer certain

deposition questions. Based on the record before us, we cannot conclude that the district court

abused its discretion. Accordingly, we deny Change to Win’s petition for writ of mandamus.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Filed: November 24, 2009